TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00045-CR


Quincey Dontee Devers, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 55078, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R


PER CURIAM
The motion to withdraw filed by appellant's appointed attorney, Mr. Bobby Dale
Barina, is granted.  The district court is instructed to promptly appoint substitute counsel to
effectively represent appellant in this appeal.  The time for filing appellant's brief is extended to June
7, 2004.
It is ordered May 13, 2004

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish